 1   Timothy P. Fox – Cal. Bar No. 157750     Bill Lann Lee – Cal. Bar. No. 108452
     CIVIL RIGHTS EDUCATION AND               CIVIL RIGHTS EDUCATION AND
 2   ENFORCEMENT CENTER                       ENFORCEMENT CENTER.
     104 Broadway, Suite 400                  2120 University Ave.
 3   Denver, CO 80203                         Berkeley, CA 94704
     (303) 757-7901                           (510) 431-8484
 4   tfox@creeclaw.org                        blee@creeclaw.org

 5

 6   Julia Campins – Cal. Bar No. 238023      Linda Dardarian – Cal. Bar No. 131001
     Hillary Benham-Baker – Cal. Bar No.      Andrew P. Lee – Cal. Bar No. 245903
 7   265019                                   GOLDSTEIN, BORGEN, DARDARIAN & HO
     CAMPINS BENHAM-BAKER, LLP                300 Lakeside Drive, Suite 1000
 8   935 Moraga Road, Suite 200               Oakland, CA 94612
     Lafayette, CA 94549                      (510) 763-9800
 9   (415) 373-5333                           ldardarian@gbdhlegal.com
     julia@cbbllp.com                         alee@gbdhlegal.com
10   hillary@cbbllp.com

11
     Attorneys for Plaintiffs
12   [Additional Appearances on Next Page]
13                             UNITED STATES DISTRICT COURT
14                         NORTHERN DISTRICT OF CALIFORNIA
15                                  SAN FRANCISCO DIVISION
16

17   THE CIVIL RIGHTS EDUCATION AND            Case No. 3:15-cv-00221-JST
     ENFORCEMENT CENTER, on behalf of
18                                             [PROPOSED] ORDER ON STIPULATION
     itself, and ANN CUPOLO FREEMAN,
                                               MODIFYING AUGUST 27, 2018 ORDER
19   RUTHEE GOLDKORN, and JULIE                REGARDING CASE SCHEDULE
     REISKIN, on behalf of themselves and a
20   proposed class of similarly situated      [Concurrently filed with Stipulation Modifying
     persons,                                  Order Regarding Case Schedule]
21
                      Plaintiffs,              Complaint Filed: January 15, 2015
22                                             Trial Date:      None
                      v.                       Judge:           Hon. Jon S. Tigar
23

24   HOSPITALITY PROPERTIES TRUST,

25                    Defendant.

26

27

28

     [PROPOSED] ORDER ON STIPULATION MODIFYING
     AUGUST 27, 2018 ORDER REGARDING CASE                          CASE NO. 3:15-CV-00221-JST
     SCHEDULE
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 1
     David Raizman (State Bar No. 129407)
 2   David.Raizman@ogletreedeakins.com
     Christopher F. Wong (State Bar No. 142507)
 3   Christopher.Wong@ogletreedeakins.com
     400 South Hope Street, Suite 1200
 4   Los Angeles, California 90071
     (213) 438-1285
 5

 6   Attorneys for Defendant

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER ON STIPULATION
      MODIFYING AUGUST 27, 2018 ORDER   -1-           CASE NO. 3:15-CV-00221-JST
      REGARDING CASE SCHEDULE
 1          PURSUANT TO THE STIPULATION OF THE PARTIES, filed September 28, 2018,
 2   and good cause shown, IT IS HEREBY ORDERED:
 3          1.      Plaintiffs shall file and serve their opposition to HPT’s motion for summary
 4   judgment by October 26, 2018, and HPT shall file and serve its reply by November 16, 2018.
 5          2.      [HPT’s motion for summary judgment shall be heard on December 6, 2018, as is
 6   currently scheduled. (See ECF No. 128.)] OR
 7          2.      [The current hearing date of December 6, 2018 on HPT’s proposed motion for
 8   summary judgment is hereby vacated. HPT’s proposed motion for summary judgment shall be
 9              January 10, 2019
     heard on _______________________.]
10          3.      Plaintiffs shall file and serve their proposed motion to amend the First Amended
11   Complaint (if applicable) by no later than 20 days after the Court’s ruling on HPT’s motion for
12   summary judgment.
13          IT IS SO ORDERED.
14
              October 2, 2018
     Dated: ____________________
15

16                                              ____________________________________________

17                                                    UNITED STATES DISTRICT JUDGE
18                                                                                            35783445.1

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER ON STIPULATION
      MODIFYING AUGUST 27, 2018 ORDER                -2-                   CASE NO. 3:15-CV-00221-JST
      REGARDING CASE SCHEDULE
